Citation Nr: 1106210	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a 
perforated left eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for bilateral hearing 
loss, tinnitus, and damage to the left eardrum.  The Veteran 
testified at a Board hearing in Nashville, Tennessee, in November 
2010 before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that further development is necessary before a 
decision on the merits may be made.  The Veteran's service 
treatment records were destroyed in a 1973 fire at the National 
Personnel Records Center.  The RO has exhausted all possible 
avenues to obtain a copy of any service treatment records.  The 
RO set forth its actions in a formal finding of unavailability 
dated February 2009.  Due to the missing service treatment 
records, the Board recognizes its heightened obligation to 
consider carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Veteran has testified that he experienced significant noise 
exposure during service.  The Veteran served in the artillery as 
a gunner loading 105 Howitzers for two years.  The Veteran 
asserts that during this time he noticed a buzz in his ears that 
has continuously affected him from separation from service to the 
present time.  Additionally, the Veteran noted hearing loss and a 
specific incident where he sought medical treatment from a nurse 
for a perforated left ear drum, with pain, swelling, and 
drainage.  The Board finds the Veteran to be credible in his 
testimony regarding his significant noise exposure and the 
symptoms he experienced in service.  

As the claims file contains evidence of significant noise 
exposure during service, lay evidence of continuous symptoms 
since service, and a current hearing loss disability, the Board 
finds that an examination is necessary to provide an opinion 
regarding any relationship between the in-service noise exposure 
and the Veteran's current hearing loss and ear disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any hearing loss, tinnitus, or 
left ear disability.  The relevant documents 
in the claims file should be made available 
to and reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be accomplished.  
The examiner should list all current ear 
disabilities and clearly address the 
following:

a.)  As to any current hearing loss, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that the Veteran's hearing 
loss had its onset during service or is 
causally or etiologically related to 
service.  Specifically, the examiner 
should indicate whether the current 
disability is related to the Veteran's in-
service loud noise exposure that includes 
105 howitzers.  

b.)  As to any current diagnosis of 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that the Veteran's 
tinnitus had its onset during service or 
is causally or etiologically related to 
service, including the in-service loud 
noise exposure from 105 howitzers.  

c.)  As to any current diagnosis of 
residuals of an injury to the left 
eardrum, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that the Veteran's 
disability had its onset during service or 
is causally or etiologically related to 
service, including the in-service loud 
noise exposure from 105 howitzers.  

A complete rationale should be given for any 
opinion provided.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection is warranted for a hearing loss 
disability, tinnitus, or residuals of a left 
eardrum injury.  If the claims remain denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


